Citation Nr: 1520428	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from February 1997 to February 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a notice of disagreement in February 2010; a statement of the case was issued in August 2010; a VA Form 9 was received in September 2010.

The Board denied the Veteran's claim in a March 2014 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated the Board's March 2014 decision as to the issue of entitlement to service connection for tinnitus.  The Court remanded the claim to the Board for readjudication consistent with instructions outlined in a March 2015 Joint Motion for Partial Remand (Joint Motion).

The Board notes that this appeal originally included entitlement to service connection for a hiatal hernia, which was remanded for further development in the March 2014 Remand.  However, this issue was granted by a July 2014 rating decision, and as such, is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his tinnitus began during active service and is causally or etiologically due to acoustic trauma during service.


CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With respect to the issue decided herein, the Board is granting the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Tinnitus 

The Veteran seeks entitlement to service connection for tinnitus.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As an initial matter, the Veteran was diagnosed with bilateral tinnitus during an October 2006 VA audiological examination.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, exposure to acoustic trauma during service is conceded.  The Veteran asserts that he was exposed to various noises during service, including hydraulic pumps, heavy steel chains hitting the deck, and to noises while in the engine room as a result of working on ships during his United States Coast Guard service.  The Veteran's personnel records confirm Coast Guard service.  Therefore, the Board concedes in-service acoustic trauma based on ship noise. 

Post-service records were reviewed.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, there is no dispute that Veteran is competent to report symptoms of ringing in the ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  During the June 2010 VA examination, the Veteran asserted that he had a history of bilateral tinnitus and ear pain, with an onset around 1997-1999, while he was on a ship.  See June 2010 VA examination.

The Board finds these statements to be credible.  The Board notes that tinnitus is subjective for VA purposes, as it is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board acknowledges the October 2006 VA opinion stating that the etiology of the Veteran's tinnitus could not be resolved without resort to speculation; however, the Board notes that the examiner uses the lack of a diagnosis or treatment of tinnitus during service in forming this opinion, and does not appear to give any weight to the Veteran's lay statements regarding the onset of his tinnitus during service.  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Accordingly, the Board finds the October 2006 opinion to be of little probative value.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the Veteran's in-service exposure to acoustic trauma, his current diagnosis of tinnitus, and his statements of record asserting his tinnitus began during service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


